



Exhibit 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as
of April 30, 2016 (the "Effective Date"), by and between BKFS I MANAGEMENT,
INC., a Delaware corporation (the "Company"), and KIRK LARSEN (the "Employee")
and amends that certain Employment Agreement dated as of April 23, 2015, as
amended by the Amendment to Employment Agreement dated as of March 17, 2016 (the
“Agreement”). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
1.Section 9(c) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof: “Termination due to Death or Disability. If Employee’s
employment is terminated during the Employment Term due to death or Disability,
the Company shall pay Employee (or to Employee’s estate or personal
representative in the case of death), as soon as practicable, but not later than
the sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; plus (ii) the amount of Employee’s accrued Annual Bonus as
contained on the internal books of the Company for the month in which the Date
of Termination occurs. Additionally, subject to Section 26(b) hereof, all stock
option, restricted stock, profits interest and other equity-based incentive
awards granted by the Company that were outstanding but not vested as of the
Date of Termination shall become immediately vested and/or payable.”
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
By:
BKFS I MANAGEMENT, INC.


/s/ Thomas J. Sanzone
 
Its:
Chief Executive Officer
 
 
 
 
KIRK LARSEN
 
 
/s/ Kirk Larsen






